Citation Nr: 1044587	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for the residuals of testicular 
cancer and removal of lymph nodes, to include as the result of 
exposure to herbicides.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In January 2008 and April 2010, the Board remanded the matter on 
appeal for further development.  Specifically, the Board remanded 
the issue to attempt to obtain private treatment records.  As 
will be discussed below, the Board concludes that the RO has 
substantially complied with the directives of the prior remands 
and will proceed with an adjudication in this matter.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  Exposure to herbicides has not been shown.

2.  Residuals, if any, of testicular cancer and removal of lymph 
nodes have not been shown to be causally or etiologically related 
to the Veteran's military service.


CONCLUSION OF LAW

Residuals, if any, of testicular cancer and removal of lymph 
nodes were not incurred in active service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 
3.309(e) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by 
letters sent to the Veteran in May and July 2005 with regard to 
the claim.  The May 2005 letter addressed all of the notice 
elements for establishing service connection on a direct basis 
and the July 2005 letter discussed how to substantiate a claim 
based on herbicide exposure.  Both letters were sent prior to the 
initial unfavorable decision by the AOJ in January 2006.  In a 
March 2006 letter, the Veteran was provided with notice that 
addresses the relevant rating criteria and effective date 
provisions.  Any defect in the timing of the notice was harmless 
error as service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim.  All available 
service treatment records as well as all identified VA medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  Additionally, his Social Security 
Administration (SSA) disability records were obtained in May 2006 
and were also reviewed.  

Pursuant to the Board's remands, efforts were undertaken to 
obtain private treatment records identified by the Veteran.  In 
December 2005, S.V.C.H. responded that its policy is that it only 
maintains records for 24 years and after that time frame all 
records are confidentially destroyed.  In April 2009, the Veteran 
submitted a release for records from Dr. A.S. at the same address 
as S.V.C.H.  A follow-up request was made in May 2009 and in July 
2009, S.V.C.H. responded that it was unable to locate records 
from the Veteran.  The Veteran was informed that VA was unable to 
obtain records from Dr. A.S. and S.V.C.H. in an April 2010 
letter.  Accordingly, VA has complied with its duty to assist 
with regard to obtaining records from S.V.C.H. and Dr. A.S.  
38 C.F.R. § 3.159(c)(1).

With regard to the records the Veteran identified from M.S.M.C. 
(M.S.H.), the request to M.S.H. was returned in July 2009.  
Importantly, an internet search by the Board reveals that 
M.S.M.C./M.S.H. no longer exits.  The Veteran was informed of 
such in an April 2010 letter.  38 C.F.R. § 3.159(c)(1).

In May 2009, VA sent a request for records to Dr. N.H.  However, 
a review of that letter compared to the information provided by 
the Veteran as a well as an internet search shows that the letter 
was sent to an incorrect address.  Pursuant to the April 2010 
remand, the Veteran was asked to complete a release for Dr. N.H. 
in an April 2010 letter.  However, he did not respond to that 
request.  The Board observes that the Veteran must cooperate 
fully with VA's reasonable efforts to obtain relevant records, to 
include providing enough information to locate the records and 
authorizing a release.  38 C.F.R. § 3.159(c)(1)(i), (ii).  As the 
Veteran has been afforded an opportunity to submit a release for 
Dr. N.H. and he has not done so, the Board concludes that follow-
up efforts are unnecessary.  In sum, the Board concludes that VA 
has made reasonable efforts to obtain the above identified 
private treatment records and additional efforts to obtain such 
would be futile.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is not 
needed in this case.  In this regard, the Veteran contends that 
he had testicular cancer as a result of exposure to herbicides.  
However, the Veteran is not presumed to have been exposed to 
herbicides as he did not serve in Vietnam.  Further, the Veteran 
does not contend and there is no evidence that he was otherwise 
exposed to herbicides.  Additionally, the Veteran's service 
treatment records are absent for evidence of findings related to 
testicular cancer and there is no competent medical evidence 
indicating an association with testicular cancer and his military 
service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons or 
bases regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion could 
substantiate the Veteran's claim because there was no evidence, 
other than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms"); see also Waters v. Shinseki, 
601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's 
conclusory generalized statement that a service illness caused 
his present medical problems was not enough to entitle him to a 
VA medical examination since all veterans could make such a 
statement, and such a theory would eliminate the carefully 
drafted statutory standards governing the provision of medical 
examinations and require VA to provide such examinations as a 
matter of course in virtually every disability case).  
Accordingly, it was not necessary to obtain a medical examination 
or medical opinion in order to decide the claim in this case.  38 
C.F.R. § 3.159(c)(4)(i).
VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
(statement of the case) and SSOCs (supplemental statements of the 
case), which informed them of the laws and regulations relevant 
to his claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(a)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

On August 31, 2010, VA published a final rule amending 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to certain herbicide 
agents.  75 Fed. Reg. 53202.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The Veteran's service personnel records do not reflect that the 
Veteran served in Vietnam.  Moreover, the Veteran does not assert 
that he served in Vietnam.  In a July 2005 statement, the Veteran 
indicated that he served in Japan and the Philippines, two 
locations that are not presumed to have been exposed to 
herbicides.  Further, the Veteran has not identified how he was 
exposed to herbicides.  Accordingly, exposure to herbicides will 
not be conceded.  Moreover, the Board observes that testicular 
cancer is not listed under 38 C.F.R. § 3.309(e) as a disease for 
which service connection is presumptively granted.  Nevertheless, 
the Board will consider whether service connection can be granted 
on a direct basis.

The Veteran's service treatment records are absent for 
complaints, treatment, findings, or diagnoses of testicular 
cancer or a testicular related disability.  The evidence of 
record reflects that the Veteran was diagnosed with testicular 
cancer in 1986.  Unfortunately, the only evidence about the 
testicular cancer is references to such in later medical records.  
In this regard, a November 2003 VA treatment entry reflects that 
in 1986 the Veteran was diagnosed with testicular cancer with 
removal of the left testicle and left lymph nodes.  He had not 
had follow-up since 1997.  There is no medical evidence of any 
current residuals of that surgery.  However, to the extent that 
the Veteran has residuals, there is no competent medical evidence 
indicating an association between any such residuals and the 
Veteran's military service.  See McLain v. Nicholson, 21 Vet. 
App. 319 (2007) (holding that the requirement that a claimant 
have a current disability before service connection may be 
awarded for that disability is also satisfied when a claimant has 
a disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's adjudication).  
Further, the Veteran has not contended that he had symptoms of a 
testicular disability since his service.  Accordingly, without 
evidence of an in-service injury or disease and any competent 
evidence of any association of any residuals of testicular cancer 
to military service, service connection is denied.




ORDER

Entitlement to service connection for the residuals of testicular 
cancer and removal of lymph nodes, to include as the result of 
exposure to herbicides, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


